Rees, J.:
concurring.
In this case, K.S.A. 59-2102 required the consent of Gaylene Smith, a duly appointed and acting legal guardian of Darcy, or, had Gaylene’s parental rights been severed and Darcy’s custody been vested in such a party, one of the parties named in K.S.A. 59-2102 (5). Absent that consent, the trial court had no jurisdiction to grant the adoption.
The majority’s discussion of the request for appointment of a guardian ad litem and the requested disqualification of the trial judge is dicta. While I agree with what is said on the guardian ad litem issue, I am not prepared to agree on the disqualification of the trial judge issue under facts of this case not appearing in the majority opinion.